Citation Nr: 1301046	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  00-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 31, 1997, for the award of a 10 percent rating for pseudofolliculitis barbae.  

2.  Entitlement to an effective date earlier than November 9, 1998, for the award of a 50 percent rating for calluses, dorsum of bilateral feet to include bilateral dorsal osteotomies of the fifth metatarsals, bilateral excision of the proximal phalanx of the fifth toes and bilateral partial syndactyly between the fourth and fifth toes, antalgic gait with instability and mild degenerative joint disease of the subtalar joint bilaterally.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2003, the Veteran testified at an RO hearing before a decision review officer.  In July 2006, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the record.

The Board notes that the instant matters were previously before that Board in March 2007 and November 2010, at which times, respectively, the Board determined that a petition to reopen a claim for an effective date earlier than December 31, 1997, for the award of a 10 percent rating for pseudofolliculitis barbae was without legal merit and granted an effective date of September 29, 1998, but not earlier for the award of a 50 percent rating for the Veteran's service-connected calluses.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 memorandum decision, the Court vacated the Board's decisions with respect to above-outlined determinations and remanded the matters for readjudication.  The Court also affirmed that portion of the Board's November 2010 decision that had awarded an effective date of September 29, 1998, but not earlier, for the award of service connection for right ankle lateral ligament complex injury.  Although the Veteran's representative included the issue of entitlement to an effective date earlier than May 20, 1999, for the grant of service connection for a right ankle disability in his post-remand written brief presentation, in light of the Court's affirmance of the Board's decision with respect to that issue, that issue is no longer before the Board.

(The decision below addresses the issue of entitlement to an effective date earlier than December 31, 1997, for the award of a 10 percent rating for pseudofolliculitis barbae.  The remaining claim is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's current appeal stems from a December 31, 1997, claim for a compensable disability rating for service-connected pseudofolliculitis barbae.

2.  It is not factually ascertainable that the Veteran's pseudofolliculitis barbae increased in severity in the year prior to his filing for increased compensation in December 1997.


CONCLUSION OF LAW

The assignment of an effective date earlier than December 31, 1997, for the award of a 10 percent rating for pseudofolliculitis barbae is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160, 3.400 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for increased disability compensation was granted in a September 1998 decision.  He was also an effective date for that grant of increased compensation.  As the Veteran's current appeal stems from a disagreement with a downstream element (the effective date for his award of a 10 percent disability rating), no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence relevant to the issue currently before the Board.  As will be discussed in further detail below, the RO requested VA treatment records for the relevant time period, but received a negative response.  The Veteran has not alleged private treatment during the relevant time period or indicated that any medical or lay evidence remains outstanding.  The evidence also includes statements from the Veteran, to include his RO and Board hearing testimony.  There is no suggestion that additional evidence, relevant to the matter decided herein, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The outcome of this appeal turns on whether extant evidence shows an increase in disability in the one-year period prior to the date upon which the Veteran filed his claim for increased compensation.  The Veteran was afforded a VA examination in connection with that claim, which reveals that the Veteran complained of existing symptomatology for 25 years.  Thus, the Board is satisfied that no further development action is required.

II.  Analysis

Relevant to the issue on appeal, the record reveals that the Veteran first filed a claim of service connection for pseudofolliculitis barbae in July 1973.  Service connection for that disability was granted by way of an October 1973 rating decision and a noncompensable (zero percent) evaluation was assigned, effective June 29, 1973.  The Veteran did not disagree with any aspect of that decision and October 1973 rating decision therefore became final.  See 38 U.S.C.A. § 4005; 38 U.S.C.A. § 38 C.F.R. § 19.112, 19.118 (1973).  Thereafter, the Veteran sought an increased rating for his service-connected pseudofolliculitis barbae, which claim was ultimately denied by the Board in March 1983.  As that decision was rendered prior to the advent of the Court, it constituted a final appellate determination as to any issue addressed therein.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2012).  The Veteran again sought an increased rating for his service-connected pseudofolliculitis barbae in February 1993.  In a July 1993 decision, the RO determined that the evidence failed to support the assignment of a compensable rating.  Notice of that decision was mailed to the Veteran at his address of record that same month.  The Veteran did not appeal that decision and it too became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1993).  

On December 31, 1997, the RO received from the Veteran another claim for an increased rating for his pseudofolliculitis barbae.  In September 1998, the RO increased the Veteran's disability rating for pseudofolliculitis from noncompensable to 10 percent.  An effective date of December 31, 1997, was assigned for the 10 percent rating.  The record does not reveal a notice letter indicating that that decision was mailed to the Veteran.  The Veteran again sought an increased rating for his pseudofolliculitis barbae in November 1998.  By letter dated December 14, 1998, the Veteran was notified that a claim of service connection for lumbosacral strain had been denied.  Notice of that decision indicated that two rating decisions were enclosed.  Notably, however, the December 1998 correspondence was addressed to a street address that was not the Veteran's.  In an April 1999 statement, the Veteran indicated his address to be  on "[redacted]" Street and stated that he did not then reside, nor had he ever resided, on "[redacted]" Street.  The Veteran also stated that he had not received copies of any recent rating decisions or award letters issued by the RO.  On July 29, 1999, the RO issued a deferred rating decision wherein it was noted that there was no indication that the Veteran had received a copy of the most recent decision addressing his claim for an increased rating for his pseudofolliculitis barbae.  The RO stated that the Veteran was to be resent a copy of the September 1998 rating decision along with notice of his appellate rights.  Also on July 29, 1999, the Veteran was sent a copy of the September 1998 rating decision along with notice of his appellate rights.  

In March 2000, the Veteran submitted a statement wherein he requested an effective date of October 25, 1973, for the assignment of the 10 percent disability rating for his pseudofolliculitis barbae.  It appears from the Veteran's statement that he was notified of that award via April 1999 correspondence.  In a May 2000 decision, the RO determined that entitlement to an effective date prior to December 31, 1997, for the payment of VA disability compensation for the Veteran's pseudofolliculitis barbae was not warranted.  The Veteran disagreed with that decision in June 2000 and, following the issuance of an August 2000 statement of the case (SOC), filed a VA Form 9 (Appeal to the Board of Veteran's Appeals) in September 2000, wherein he specifically disagreed with the denial of an effective date prior to December 31, 1997, for the assignment of a 10 percent rating.

When a claimant disagrees with a VA decision assigning an effective date for a specific evaluation, he or she must pursue a direct appeal of that decision, first, by filing a timely notice of disagreement (NOD) and, after receiving an SOC, by filing a timely substantive appeal.  See 38 U.S.C.A § 7105 (West 2002); 38 C.F.R. § 20.302 (2012).  Thus, the issue currently before the Board is whether the Veteran's March 2000 statement is a timely filed NOD with the effective date assigned in the September 1998 rating decision or an independent request for an earlier effective date for his award of a 10 percent disability rating for his pseudofolliculitis barbae.  The distinction is important because a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  

To be timely, an NOD must be filed "within one year from the date that [the agency of original jurisdiction (AOJ)] mails notice of the determination" to the claimant.  38 C.F.R. § 20.302(a).  If an NOD is not filed within the one-year time limit, the RO decision becomes final.  38 U.S.C.A § 7105(c).  Once a rating decision has become final, a claimant may attempt to overcome the finality of a rating decision only by either filing a motion for revision of the decision based upon clear and unmistakable error (CUE) or filing a request to reopen the claim based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir.2002) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (same).  

The Board notes that in its March 2007 decision, it had determined that the September 1998 rating decision, whereby the Veteran was assigned an effective date of December 31, 1997, for the award of a 10 percent rating for pseudofolliculitis barbae, had become final because the Veteran failed to file a timely NOD as to that decision.  In that regard, the Board found that the Veteran was notified of the RO's September 1998 decision in December 1998 and that the RO's July 1999 finding that the Veteran had not received a copy of the most recent decision addressing his claim for an increased rating for his pseudofolliculitis barbae was incorrect.  Notably, however, as pointed out by the Secretary in his brief before the Court, the Board did not address the fact that the December 1998 correspondence was sent to an incorrect address.

The Court has held that the "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting U.S. v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)); see Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying presumption of regularity to procedures at the RO).  The presumption of regularity may, however, be rebutted by clear and convincing evidence to the contrary.  While "[a]n 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process,'" Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (quoting Jones v. West, 12 Vet. App. 98,102 (1998)), the Court has specifically held that VA's use of an incorrect address for a claimant will constitute the "clear evidence" needed to rebut the presumption of regularity.  See Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding that use of "an incorrect ZIP Code for the appellant, in conjunction with the appellant's assertion of nonreceipt . . . constitutes the clear evidence that is needed to rebut the presumption of regularity"); Flucker v. Brown, 5 Vet. App. 296, 298 (1993) (finding clear evidence of an irregular mailing where Board decision was mailed to [redacted]., [redacted], whereas the appellant's correct address was [redacted], [redacted]); Piano v. Brown, 5 Vet. App. 25, 27 (1993) (finding that one-digit error in the street address showed that "the mailing . . . appeared to be 'irregular'").

As noted above, the September 1998 rating decision contains no cover page indicating that it was ever mailed to the appellant.  Further, as evidenced by the address listed on all correspondence by the Veteran, it is clear that the December 1998 mailing, which likely contained a copy of the September 1998 rating decision, was not mailed to the Veteran's then-current address.  Not only did the Veteran notify the RO in April 1999 that he had not received copies of any recent rating decisions, but in July 1999, the RO itself found no indication that the Veteran had ever been notified of its September 1998 decision.  Review of the record reveals that the first time that the Veteran was mailed notice of the September 1998 rating decision to his correct address was in July 1999.  (In this regard, the Board notes that the Veteran's March 2000 statement suggests that he may have received a copy of that decision in April 1999; however, the record fails to reveal evidence of any such mailing.)  Given these facts, the Board finds that the record contains clear evidence necessary to rebut the presumption of regularity that the RO properly mailed notice of its September 1998 decision to the Veteran at his last-known address prior to July 1999.  As such, the one-year period for filing an NOD as to any aspect of that decision did not begin to run until July 29, 1999.  See Lamb v. Peake, 22 Vet. App. 227, 230 (2008) ("It is now well established that if a claimant is not properly notified of an RO decision and how it may be appealed, then the time to appeal that decision is tolled."); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (finding an RO decision nonfinal when the Secretary failed to notify a claimant of the denial).

Having found that the Veteran had one year from July 29, 1999, in which to file a timely NOD as to the September 1998 rating decision, the Board must determine whether the March 2000 correspondence constitutes a valid NOD.  The relevant regulations define an NOD as "[a] written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result."  38 C.F.R. § 20.201 (2012); see Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002).  The NOD must be expressed "in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review" and "the specific determinations with which the claimant disagrees must be identified."  38 C.F.R. § 20.201.

Upon review of the Veteran's March 2000 submission, which was filed within a year of the mailing of notice of the September 1998 RO decision, the Board finds that it constitutes a valid NOD as to the effective date assigned for his 10 percent disability rating for pseudofolliculitis barbae.  It is clear from that communication that the Veteran believed he was entitled to a compensable rating back to the date of filing of his original claim of service connection.  Further, as noted above, an SOC addressing entitlement to an effective date earlier than December 31, 1997, for the assignment of a 10 percent rating was issued in August 2000 and the Veteran perfected an appeal to the Board the following month.  The issue has remained in appellate status since that time.  

As noted above, by the September 1998 rating decision, the Veteran was awarded a 10 percent evaluation for his service-connected pseudofolliculitis barbae, effective December 31, 1997, which the RO determined to be the date of the claim leading to that rating decision.  At the outset, the Board notes that the Veteran's disability rating was later increased to 30 percent, effective December 31, 1997.  In an October 2003 statement, the Veteran expressed his complete agreement with VA's decision on that issue.  As such, the only issue currently before the Board is whether the Veteran is entitled to a 10 percent disability rating prior to December 31, 1997.

Generally, the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  An exception to this general rule occurs in "an award of increased compensation."  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2). An effective date for such an award may date back as much as one year before the date of the formal application for increase, if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 38 C.F.R. § 3.400(o)(2).  "[T]he entire claimed increase need not occur within the one-year period, but at least some part of the increase must occur during that period."  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  However, "a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Id. at 985.

As outlined above, the Veteran's current appeal stems from a claim for increased disability compensation that was received on December 31, 1997.  The Veteran's prior claim for increased compensation was denied by the RO in July 1993, which decision became final when the Veteran did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (1993).  The claims folder contains no correspondence from the Veteran or other evidence submitted between July 1993 and December 31, 1997, which can be construed as claim for increased compensation, formal or informal.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (holding that a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits).  Consequently, the only basis upon which the Veteran may be entitled to an effective earlier than December 31, 1997, for the award of his 10 percent disability rating for pseudofolliculitis barbae is if it is factually "ascertainable that an increase in disability had occurred" within the one year period prior to his December 31, 1997 claim.  38 U.S.C.A. § 5110(b)(2).

Notably, in seeking a compensable disability rating in December 1997, the Veteran indicated that he was receiving treatment at the New Orleans, Louisiana, VA Medical Center (VAMC).  A review of the record shows that in March 1998, the RO requested from the New Orleans VAMC all records pertaining to the Veteran from January 1, 1997, to the present.  The New Orleans VAMC responded to that specific request the same month stating that there were no records on file for the Veteran.  The claims folder does not otherwise reveal any records related to treatment of the Veteran's pseudofolliculitis barbae in the one-year period prior to December 31, 1997; nor does the record contain any lay evidence, to include the Veteran's RO or Board testimony, describing the severity of the Veteran's pseudofolliculitis barbae during the relevant time period.  Given the absence of evidence, medical or lay, relevant to the severity of the Veteran's pseudofolliculitis barbae in the one-year period prior to when he filed his claim for increased compensation, it cannot be said that it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to his December 31, 1997 claim, such that effective date earlier than the date of his claim may be assigned.  38 U.S.C.A. § 5110(b)(2).

To the extent that the Veteran is arguing that his pseudofolliculitis barbae was always more disabling than initially rated or had increased in severity at some point prior to December 31, 1996, the United States Court of Appeals for the Federal Circuit has stated: "It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston, 605 F. 3d. at 983.  Thus, based on a review of the evidence, there is simply no basis upon which to assign an effective date for the assignment of the 10 percent disability rating for the Veteran's pseudofolliculitis barbae earlier than the date of his December, 31, 1997, claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400; see Gaston, supra.  


ORDER

Entitlement to an effective date earlier than December 13, 1997, for the award of a 10 percent rating for a pseudofolliculitis barbae is denied.


REMAND

Regarding the issue of entitlement to an effective date earlier than November 9, 1998, for a 50 percent rating for calluses, the Board notes that in a November 1979 decision, the RO "amended" an October 1973 rating decision by including a denial of service connection for callosities of both feet.  The Veteran appealed the decision and in August 1980, the Board denied a claim of service connection for calluses of the feet.  Thereafter, the Veteran sought multiple times to reopen his previously and finally denied claim of service connection for calluses of the feet, which claim was ultimately "reopened" and granted by way of a February 2000 rating decision, wherein the RO found that that CUE had been committed in the October 1973 rating decision and that it was undebatable that service connection should have been granted at that time.  The RO thus assigned an effective date of June 29, 1973, for the award of service connection.  A noncompensable disability evaluation was also assigned.  The Veteran disagreed with the rating assigned and in an August 2000 decision, the RO awarded a 50 percent disability rating, effective from November 9, 1998, which the RO found was the date that the Veteran's claim was received.  Thereafter, the Veteran asserted his disagreement with the November 9, 1998, effective date assigned for his 50 percent disability rating.  The Veteran alleged entitlement to a 50 percent disability rating back to the effective date of his award of service connection.

In its November 2010 decision, the Board found that because a July 1993 RO decision that had denied service connection for calluses of the feet was final, the claim by which the Veteran was granted service connection for disability of the feet, and which led to the current appeal, was a claim to reopen a previously denied claim.  The Board indicated that the effective date of the 50 percent rating therefore could not be earlier than the date of the claim to reopen.  See Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008).

In its March 2012 memorandum decision, the Court found that the Board had failed to adequately discuss why an effective date earlier that November 9, 1998, would not potentially be warranted when there had been a finding of CUE in the October 1973 RO decision.  

When there is a finding of CUE and reversal or revision of a previous final RO decision is warranted, then the RO decision finding CUE "has the same effect as if the decision had been made on the date of the prior decision."  38 U.S.C.A. § 5109A(b) (West 2002); see Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir.2002) (en banc); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Thus, the February 2000 RO decision has the "same effect" as if it had been made on October 12, 1973.  In Hamer v. Shinseki, the Court found "no reason to differentiate the use of staged disability ratings based upon a finding of [CUE] from the assignment of an initial disability rating."  24 Vet. App. 58, 60 (2010). 

In essence, because the Veteran's grant of service connection was awarded through a finding of CUE in the October 1973 RO decision, his disagreement with the initially assigned noncompensable rating requires consideration of whether he was entitled to a compensable rating at any point since the June 29, 1973, effective date of his award of service connection, and not just from the November 9, 1998, date of his claim to reopen.  (Although the RO acted improperly in entertaining a CUE claim when there had been an intervening Board decision that had subsumed prior RO determinations on the question of service connection, VA General Counsel, in its brief before the Court, clearly indicated that it would not support the position that the Board took in November 2010.  Indeed, it was apparently the Board's position on this very point that prompted the Secretary's motion to vacate the Board's decision.)  

Given General Counsel's appellate position and the facts of this case, the Board finds that the matter must be remanded to the AOJ to consider in the first instance whether, based on all of the evidence of record, the Veteran was entitled to a compensable rating at any point prior to the effective date of his later assigned 50 percent disability rating.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran should be contacted and asked to identify all sources of treatment or evaluation for his feet since 1973.  The AOJ, with proper authorization where necessary, should search for all records that might reflect the severity of the Veteran's service-connected calluses of the feet since June1973.

2.  After completing any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an effective date earlier than November 9, 1998, for the assignment of a 50 percent disability rating for service-connected calluses of the feet.  This requires the AOJ to consider the applicability of staged ratings, to include whether the Veteran is entitled to a compensable rating at any point since the June 29, 1973, effective date of his award of service connection.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

3.  In the interest of judicial economy, the AOJ should also complete its work on the claim remanded by the Board in May 2012 before returning the case to the Board.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


